Exhibit 10.1
 
 
Executive Transition Agreement
 
This Executive Transition Agreement (the “Agreement”) is by and among David P.
Heintzman (“Heintzman”), Stock Yards Bancorp, Inc. (“Bancorp”) and Stock Yards
Bank & Trust Company (the “Bank”) (together, the “Companies”), and is made and
entered into as of May 29, 2018 (the “Effective Date”).
 
Recitals
 
A.
The Bank is a wholly owned subsidiary of Bancorp.

 
B.
Heintzman is currently the Chief Executive Officer (“CEO”) of both Bancorp and
Bank and is paid and provided benefits by the Bank as its CEO; he also currently
serves as the Chairman of the Boards of Directors (the “Board(s)”) of both the
Companies.

 
C.
Heintzman has expressed his intention to retire from active employment with the
Companies, while retaining his position on the Boards.

 
D.
The Companies desire to implement their plan for executive succession in
connection with Heintzman’s retirement, and Heintzman wishes to facilitate and
cooperate in such succession on the terms and conditions set out in this
Agreement.

 
Agreements
 
1.            Remaining Employment Period.  Unless employment ends sooner as
provided herein, (i) the Bank shall continue to employ Heintzman, and Heintzman
shall continue to serve as the CEO of the Companies, until September 30, 2018
(the “Duties Transition Date”), and (ii) after the Duties Transition Date,
Heintzman shall remain employed solely as an executive Chairman of the Boards
for an additional 3 months (until December 31, 2018, the “Retirement Date”).
 
2.            Effect of Earlier Termination.  If Heintzman’s employment ends by
action of either party prior to the Retirement Date for any reason, or no
reason, then, other than a change in duties or base compensation as provided for
herein that has occurred before the effective date of such termination, this
Agreement shall terminate and no longer have any effect.  So, by way of example
only, if Heintzman’s employment ends due to death on or after the Effective
Date, but before the Retirement Date, he would be due a prorated 2018 cash bonus
under the executive bonus program and his beneficiary would still be entitled to
a death benefit (rather than to a retirement benefit) under the Senior Officer
Security Plan mentioned below.
 
3.            Duties.  From the Effective Date until the Duties Transition Date,
Heintzman shall continue to devote his full business time and attention to
serving as CEO and Chairman of the Companies, but shall also begin to share more
detailed information and guidance as to the extent and specifics of his duties
and responsibilities with the person that the Boards’ appoint as CEO-elect, to
take office beginning on October 1, 2018.  On or before the Duties Transition
Date, the Companies agree to amend their Bylaws and related governance documents
to separately define the process for election, removal and the role and duties
of Heintzman as an executive Chairman (and, after the Retirement Date, as
non-employee Chairman), separate from his prior duties as both CEO and
Chairman.  On the Duties Transition Date, Heintzman shall retire as the CEO of
the Companies, and from that date until the Retirement Date, he agrees to devote
at least 20% and no more than 30% (as the circumstances over such period may
require) of his business time and attention to the affairs of the Companies,
reporting directly to the Boards and with such duties and responsibilities as
may be assigned to him from time to time, with the primary focus during such
period to be on assisting his successor CEO and other executive officers of the
Companies to transition their respective roles to the new offices to which they
may be assigned or new reporting relationships as may be determined.  Heintzman
shall perform all such duties during both periods faithfully and efficiently and
shall have such powers inherent to the undertakings applicable to each such
position and necessary to carry out the duties required hereunder.
1

--------------------------------------------------------------------------------

4.            Board Service.  From and after the Retirement Date, Heintzman
shall no longer be an employee of the Companies, but, provided he remains
employed until the Retirement Date, he shall serve as a non-executive Chairman
of the Boards for the remainder of the Board term for which he was last elected,
subject to the applicable governing documents for such Board service (e.g.,
Articles of Incorporation, Bylaws, Corporate Governance Guidelines, Committee
Charters, as applicable), and shall serve for subsequent terms as a member of
such Boards if nominated, willing to serve and, with respect to Bancorp, if
elected by Bancorp’s shareholders.  After the Retirement Date and until December
31, 2020 (the “Succession Phase”), Heintzman will be expected to take a more
active role in the affairs of the Bank than most Board members, and his duties
will include, in addition to Board and committee meeting preparation and
attendance, assisting in the development of the skills and knowledge of the
other executive officers of the Companies with a goal of facilitating a smooth
management transition.  During the Succession Phase, Heintzman shall be required
to devote no more than one business day per week on average (8 hours per week)
outside regularly-scheduled Board and Committee meetings, which is less than 20%
of the time he has historically devoted to his services as CEO and Chairman,
such that the parties believe a “Separation from Service” will have occurred for
purposes of Internal Revenue Code Section 409A on the Retirement Date with
respect to any deferred compensation he is entitled to from the period when he
was employed by the Companies.
 
5.            Compensation.
 
(a)            As an Employee and Executive Chairman.  From the Effective Date
through the Duties Transition Date, Heintzman shall continue to be compensated
at his current base salary level; beginning on the day after the Duties
Transition Date, that base salary shall decline to a periodic rate equal to an
annual salary of $200,000, prorated for the number of business days in the
period from that date to and including the Retirement Date.  Heintzman shall be
paid no separate amounts for his Board service or attendance at Board meetings
for any period prior to his Retirement Date.  In addition, Heintzman shall be
entitled to be paid a cash bonus with respect to 2018, to the extent the
performance metrics as previously approved by the Compensation Committee of the
Companies are certified as met, such bonus to be based on Heintzman’s base
salary rate in effect before the Duties Transition Date, and paid at the same
time and in the same manner as to other Bank management who also participate in
such programs, but in no event later than March 15, 2019.  Base salary or
bonuses payable hereunder shall be paid in a net amount after deduction for
Heintzman’s share of the costs of benefit plans in which he is enrolled, and
withholdings for taxes or other amounts as may be required by law or Bank
payroll practice.
2

--------------------------------------------------------------------------------

(b)            As Non-Executive Chairman.  Beginning January 1, 2019, and until
the earlier of (i) the date that Heintzman ceases to serve on the Companies’
Boards (for any reason) or (ii) the end of the Succession Phase (the “Leadership
Succession Period”), Heintzman shall be paid the same cash fees and be granted
the same stock awards as may be paid or granted to non-employee members of the
Boards generally, including fees for attendance at meetings, as determined from
time to time in accordance with the Companies’ corporate governance guidelines
then in effect.  In addition to such fees, for each whole or partial month
during the Leadership Succession Period, Heintzman shall be paid a cash fee
(subject to deferral, if elected, in accordance with the Directors’ Nonqualified
Deferred Compensation Plan) of $16,666.67, and shall be reimbursed for
out-of-pocket expenses he may incur during such period for entertainment,
travel, meals lodging, and similar items that are consistent with the Companies’
expense reimbursement policy and that are actually incurred by Heintzman in
connection with the Companies’ business.  Heintzman acknowledges and agrees that
such fees are not wages for employment, that he, and he alone, is responsible
for paying all income and other taxes related thereto, including self-employment
taxes, if applicable.
 
6.            Benefit Plan Participation.  Through the Retirement Date,
Heintzman shall be entitled to paid time off, holidays and business expense
reimbursements in accordance with the Bank’s policies in effect from time to
time, and shall be eligible to participate in the employee benefit plans of the
Companies as in effect on the Effective Date, in accordance with their terms or
with such changes as may be thereafter approved by the Companies’ in their sole
discretion.  In addition, Heintzman shall enjoy such perquisites as may be now
available for and made available to executive management of the Companies’
generally between the Effective Date and the Retirement Date.  All Heintzman’s
rights as an employee to such paid time off, reimbursements, and participation
in benefit plans shall cease on the Retirement Date, except for benefits made
available under the terms of such plans for former employees (such as COBRA or
retiree access, at full cost, to the Bank’s medical plan), in accordance with
such plans’ terms as in effect from time to time.
 
7.            Outstanding Equity Awards.
 
(a)            SARs.  Prior to the Effective Date, Heintzman has been granted
certain stock appreciation rights (“SARs”) as set forth on Annex A attached
hereto, some of which are fully vested and exercisable now and will continue to
be so exercisable under their terms until 10 years following their respective
grant dates or, if earlier, until as few as 3 months following a termination or
separation from “service.”  Some of these SARs will not be 100% vested and
exercisable until 5 years following their respective grants dates, and such
additional vesting occurs under the respective grant agreements in most cases
only to the extent that “service” continues until scheduled vesting occurs.
3

--------------------------------------------------------------------------------

(b)            Performance-Vested Stock Units.  Prior to the Effective Date,
Heintzman has been granted certain performance-based stock unit awards (“PSUs”),
as set forth on Annex A attached hereto, that are to be paid in shares of stock,
to the extent the performance criteria therein is met and certified by the
Compensation Committee, but, in most cases, only if  “service” continues until
the end of the respective performance periods set out in those grant agreements.
The Compensation Committee’s review and certification of performance shall occur
at the same time and manner as it does for other employees who hold such awards.
 
(c)            “Service” for Vesting and Exercise Periods.  Pursuant to either
the respective grant agreements for the equity awards described in Section 7(a)
and (b) above, or the terms of the related 2005 or 2015 Stock Incentive Plan
incorporated by reference in each, Heintzman’s service on the Board(s) is
“service” for purposes of continued vesting and, for SARs, the period during
which such awards may be exercised.  Heintzman’s various SAR and PSU grant
agreements as in effect at the Effective Date shall be and remain in effect and
be unchanged, including but not limited to provisions for different vesting or
exercise terms if service ends as a result of death, disability or after age 60
with 10 or more years of service, or after a change in control.
 
8.            Change in Control Agreement.  The Bank and Heintzman are parties
to an Amended and Restated Change in Control Severance Agreement dated as of
December 17, 2013 which only provides for certain severance if the Bank
terminates Heintzman other than for Cause, or Heintzman triggers his termination
for Good Reason (as those capitalized terms are defined therein) after a Change
in Control.  The parties hereby agree that such agreement shall be terminated
and be of no force or effect as of the Retirement Date, given Heintzman’s
voluntary, non-Good Reason termination on that date.
 
9.            Senior Officer Security Plan.  Pursuant to the terms of a Senior
Officer Security Plan (SOSP) previously adopted by the Bank, Heintzman is
entitled to a death benefit if he dies while employed by the Bank, or a
retirement benefit of $136,500 per year for 15 years beginning after he attains
age of 65 if he leaves employment for a reason other than death.   No amendment
to the SOSP is intended to be made by this Agreement.
 
10.            Executive Nonqualified Deferred Compensation Plan.  Pursuant to
the terms of an Executive Nonqualified Deferred Compensation Plan (“DCP”)
previously adopted by the Bank, Heintzman is entitled to payment of certain
deferred amounts at a future date.  Any deferrals elected for 2018 (or with
respect to a bonus that relates to 2018) to such plan shall continue and be
unaffected by this Agreement.  The parties agree that, upon the Retirement Date,
Heintzman will have incurred a “Separation from Service” as defined in the DCP
(and that future Board service is not considered for this plan’s purposes), such
that the timing of payment of his DCP benefits will be governed by the
Retirement Date and his prior payment form and timing elections, which means
that benefits may begin no sooner than the 7th month following the Retirement
Date.
4

--------------------------------------------------------------------------------

11.            Release.  In consideration for entering into this Agreement and
for the consideration payable hereunder, Heintzman agrees to sign on (and not
before) the Retirement Date, or within 7 days thereafter, the Release set out at
Annex B hereto and incorporated herein by reference.  If such Release is either
not signed and delivered to the Bank in that time frame or is signed and
Heintzman exercises his right thereunder to revoke it within 7 days after it is
signed, the calculation of Executive’s 2018 cash bonus (based on pre-Duties
Transition Date salary), shall be void and ineffective and the terms of the
Companies’ Annual Cash Bonus Plan shall control for all purposes.
 
12.            Covenants.  In exchange for this Agreement, Heintzman agrees to
adhere to the following covenants during his continued employment and Board
service and after service termination for any reason.
 
(a)            Not to Compete.  For a period of 18 months following either
December 31, 2020 or termination of Heintzman’s Board service, if sooner (the
“Restricted Period”), he will not, directly or indirectly, either for Heintzman
or for any other person, entity or company, solicit business or individual
patronage for the purpose of providing services which are identical or similar
to services then provided by the Bank within a radius of 50 miles from any of
the Bank’s offices.
 
(b)            Non-Solicitation of Customers or Employees.  Heintzman agrees
that, during the Restricted Period, Heintzman shall not, without the express
written consent of Bank, directly or indirectly, either for Heintzman or for any
other person, entity or company, (i) solicit the business enjoyed by the Bank
with any person or business that was a Customer; or  (ii) approach or solicit
any person who was employed at the Bank as of the date of Heintzman’s service
ended and with whom Heintzman had material contact during Heintzman’s period of
service with the Bank, with a view to hiring such employee, persuading such
employee to leave the employment of Bank, or actually hire an employee of the
Bank for any other entity.  For purposes of this covenant, “Customer” shall mean
any firm, individual, corporation or entity which used the facilities, products
or services of the Bank during the 12-month period immediately preceding the
voluntary or involuntary termination of Heintzman’s service for the Companies.
For purposes solely of this covenant, “person” shall mean an individual who is
not a spouse or child of Heintzman.
 
(c)            Cooperation with Litigation.  Heintzman agrees to cooperate with
Bank, during the term of this Agreement and thereafter (including after
Heintzman’s termination of employment and Board service hereunder for any
reason), by making Heintzman reasonably available to testify on behalf of Bank
or any affiliated company in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist Bank or any affiliated
company in any such action, suit, or proceeding by providing information to and
meeting and consulting with Bank, any affiliated company, or any of their
counsel or representatives upon reasonable request, provided that such
cooperation and assistance shall not materially interfere with Heintzman’s
then-current professional activities and that Bank shall agree to reimburse
Heintzman for all reasonable out-of-pocket expenses incurred by Heintzman in
connection with providing such cooperation and assistance.
5

--------------------------------------------------------------------------------

(d)            Bank’s Confidential Information.  Heintzman agrees that, during
the term of this Agreement and at any time thereafter, he shall not directly or
indirectly, without the express written consent of Bank, disclose, divulge,
discuss, copy, or otherwise use or suffer to be used in any manner, in
competition with or contrary to the interests of Bank or any affiliated
companies, the customer lists, proprietary organizational methods, products,
business plans or strategies, or other trade secrets of Bank or any affiliated
companies, it being acknowledged by Heintzman that all such information
regarding the business of Bank and affiliated companies compiled or obtained by,
or furnished to, Heintzman while Heintzman shall have been employed by or
associated with Bank is confidential information and Bank’s exclusive property.
Confidential information shall not include any information (A) which becomes
publicly known through no fault or act of Heintzman; (B) is lawfully received by
Heintzman from a third party after a cessation of his services without a similar
restriction regarding confidentiality and use and without a breach of this
Agreement or (C) which is independently developed by Heintzman and entirely
unrelated to the business of providing banking or banking related services.
 
(e)            Advice to Future Employers.  If Heintzman, in the future, seeks
or is offered employment or Board service by any other company, firm, or person,
he shall provide a copy of this Section 12 to the business prior to accepting
employment or board service.
 
(f)            Remedies.  In the event of a breach or a threatened breach by
Heintzman of any provision of Section 12 of this Agreement, the Bank shall be
entitled to an injunction restraining Heintzman from the commission of such
breach, and to recover its attorneys’ fees, costs and expenses related to the
breach or threatened breach.  Nothing herein contained shall be construed as
prohibiting the Bank from pursuing any other remedies available to it for such
breach or threatened breach, including the recovery of money damages.  These
covenants and disclosures shall each be construed as independent of any other
provisions in this Agreement, and the existence of any claim or cause of action
by Heintzman against the Bank, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Bank of such
covenants and agreements.
 
(g)            Reasonableness of Restrictions.  Heintzman has carefully
considered the nature and extent of the restrictions upon him and the rights and
remedies conferred upon Bank under the provisions of this Section 12, and hereby
acknowledges and agrees that the same are reasonable in time and territory, are
designed to prevent disruption of relationships which are valuable to Bank, do
not stifle the inherent skill and experience of Heintzman, would not operate as
a bar to Heintzman’s sole means of support, are fully required to protect the
legitimate interests of Bank, and do not confer a benefit upon Bank
disproportionate to the detriment to Heintzman which is caused by the provisions
of this Section 12.
6

--------------------------------------------------------------------------------

13.            Severable Provisions.  The provisions of this Agreement are
severable, and, if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions of this
Agreement and any partially unenforceable provision of this Agreement, to the
extent enforceable in any jurisdiction, shall nevertheless be binding and
enforceable hereunder.  If any provision of this Agreement, including any
provision of Section 12, is invalid in part or in whole, it will be deemed to
have been amended, whether as to time, area covered or otherwise, as and to the
extent required for its validity under applicable law and, as so amended, will
be enforceable.

 
14.            Notices.   Any notices, requests, demands and other
communications provided for by this Agreement shall be sufficient if in writing
and if sent by registered or certified mail to Heintzman at the last address he
has filed in writing with the Bank or, in the case of the Bank, at its principal
executive offices.
 
15.            Governing Law.  The provisions of this Agreement shall be
construed in accordance with the laws of the Commonwealth of Kentucky.
 
IN WITNESS WHEREOF, the Companies and Heintzman have entered into this Agreement
on the Effective Date.
 
 
STOCK YARDS BANK & TRUST COMPANY
 
 
 
 
 
 
 
By:
 
/s/ Charles R. Edinger III
 
 
Charles R. Edinger III
 
 
 
 
 
 
 
Title:
 
Director
 
 
 
 
 
 
 
STOCK YARDS BANCORP, INC.
 
 
 
 
 
 
 
By:
 
/s/ Charles R. Edinger III
 
 
Charles R. Edinger III  
 
 
 
 
 
 
Title:
 
Director
 
 
 
 
 
           
 
/s/ David P. Heintzman
 
 
David P. Heintzman
 

 
7

--------------------------------------------------------------------------------

Annex A
 
Existing Equity Awards (to which Section 7 applies)
 
Stock Appreciation Rights
(all vesting 20% per year from Grant Dates)
Grant Date
 
No. of Shares to
 which SAR relates
   
No. of these
SARS that will be
vested as of
December 31,
2018
   
Strike Price
 
2/16/2010
   
26,325
     
26,325
   
$
14.02
 
3/15/2011
   
21,573
     
21,573
   
$
15.84
 
2/20/2012
   
36,411
     
36,411
   
$
15.24
 
2/19/2013
   
25,015
     
25,015
   
$
15.26
 
2/18/2014
   
28,989
     
23,191
   
$
19.37
 
3/17/2015
   
21,742
     
13,045
   
$
22.96
 
3/15/2016
   
24,799
     
9,919
   
$
25.76
 
3/21/2017
   
13,273
     
2,654
   
$
40.00
 
2/20/2018
   
12,883
     
0
   
$
35.90
 
TOTAL
   
211,010
                 



 
Performance Share Units
(vest at end of Performance Period Noted)
Grant Date
Performance Period
Maximum No. of Shares that could be Issued
3/15/2016
1/12016-12/31/2018
19,627
3/21/2017
1/1/2017-12/31/2019
17,701
2/20/2018
1/1/2018-12/31/2020
20,404
 
TOTAL
57,732

 
8

--------------------------------------------------------------------------------

Annex B
 
RELEASE AGREEMENT
 
This Release Agreement (this “Release”) is entered into by and between David P.
Heintzman (“Heintzman”) and Stock Yards Bank & Trust Company (“Stock Yards”, and
collectively with its parent(s), subsdiary(ies), and all other related
companies, the “Company”).  Heintzman and Company are referred to herein as the
“Parties.”
 
RECITALS
 

A.
Heintzman and Company are parties to an Executive Transition Agreement, dated as
of May 29, 2018 (the “Transition Agreement”), which provides for certain
consideration, conditioned upon Heintzman first signing a general release of
claims following termination of Heintzman’s employment, which release becomes
irrevocable in accordance with its terms.

 

B.
This Release is the contemplated release of claims under the Transition
Agreement, and Heintzman has had notice of this Release since the date the
Transition Agreement was executed because a copy was attached thereto (the
“Presentation Date”).

 

C.
Heintzman’s employment with the Company ended on December 31, 2018 (the
“Retirement Date”).

 

D.
The Parties desire to memorialize and confirm the release by Heintzman of any
and all claims, whether known or unknown, that Heintzman may have against the
Company or any of its current or former employees that are releasable by law.

 
AGREEMENT
 
NOW, THEREFORE, in consideration for the covenants and mutual promises contained
in the Transition Agreement and this Release, the Parties agree as follows:
 
PART I
 
For and in consideration of the promises made herein by Heintzman in Part II and
Part III of this Release, and his performance thereof, the sufficiency of which,
either separately or combined, is hereby acknowledged, Company agrees to provide
the consideration set forth in the Transition Agreement, provided that, the
calculation of Executive’s 2018 cash bonus (based on pre-Duties Transition Date
salary) shall be void and ineffective if he does not sign this Release on, or
within 7 days following, December 31, 2018, or if he signs it and then timely
revokes it as allowed by Part II, Section 2.4 below. The Parties expressly agree
and acknowledge that a portion of this consideration represents separate and
adequate consideration, to which Heintzman is not otherwise entitled, in
exchange for Heintzman’s Age Claim Waiver, set out below in Part II. Company’s
present promise to provide this consideration is exchanged for Heintzman’s
present release of any Age Claims at the time of the execution of this Release.
9

--------------------------------------------------------------------------------

PART II
 
For and in consideration of the promises made herein by Company in Part I of
this Release, and its performance thereof, the sufficiency of which is hereby
acknowledged, Heintzman agrees as follows:
 
2.1            General Release and Waiver of All Claims and Potential Claims. 
Heintzman hereby releases all claims and potential claims, known and unknown,
against the Company and its current and/or former employees that are releasable
by law.  More specifically, for and on behalf of himself and his family,
dependents, heirs, executors, administrators and assigns, Heintzman hereby
irrevocably and unconditionally releases the Company and its respective
predecessors, successors, and all their past, present or future assigns,
parents, subsidiaries, affiliates, insurers, attorneys, divisions, subdivisions
and affiliated entities, together with their respective current and former
officers, directors, shareholders, fiduciaries, administrators, trustees,
agents, servants, employees, attorneys, insurers and/or representatives, and
their respective predecessors, successors and assigns, heirs, executors,
administrators, and any and all other affiliated persons, firms, plans or
corporations which may have an interest by or through them (collectively
“Releasees”), both jointly and individually, from any and all claims, actions,
arbitrations, and lawsuits, of any nature whatsoever, known or unknown to
Heintzman, accrued or unaccrued, which he ever had, now has or may have had
against Releasees since the beginning of time through the date of execution of
this Release.  This general release and waiver of claims includes, but is not
limited to, any and all claims, demands, causes of action, suits, debts,
complaints, liabilities, obligations, promises, agreements, controversies,
damages and expenses that are releasable by law (including, without limitation,
attorneys fees and costs actually incurred or to be incurred) of any nature or
description whatsoever, in law or equity, whether known or unknown, in
connection with or arising out of his employment with the Company and/or
termination of said employment.  Claims being released include, without
limitation, any and all employment-related claims that are releasable by law
arising under federal, state or local statutes, ordinances, resolutions,
regulations or constitutional provisions prohibiting discrimination in
employment on the basis of sex, race, religion, national origin, age, disability
and/or veterans’ status, including, but not limited to, claims arising under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981, 1981a, 1983 and
1985, the Civil Rights Act of Kentucky, the Sarbanes-Oxley Act, 18 U.S.C. §§ 
1514A, et seq., the Americans With Disabilities Act, the Age Discrimination in
Employment Act, the Pregnancy Discrimination Act, the Federal Rehabilitation Act
of 1973, Executive Order 11246, the Employee Retirement Income Security Act of
1974, 29 U.S.C. §§ 1001 et seq., the Fair Labor Standards Act, 29 U.S.C. §§ 201,
et seq., the Family and Medical Leave Act, 29 U.S.C. §§ 2601, et seq., the
Genetic Information Non-Discrimination Act, 42 U.S.C. §§ 2000ff et seq., the
minimum wage act, wage payment law and wage discrimination statutes and workers
compensation statutes and similar state laws of Kentucky, in all instances as
amended.  This general release and waiver of claims also includes, but is not
limited to, any and all claims for unpaid benefits or entitlements asserted
under any plan, policy, benefits offering or program (except as otherwise
required by law), any and all contract or tort claims, including, without
limitation, claims of wrongful discharge, assault, battery, intentional
infliction of emotional distress, negligence, and/or defamation against
Releasees.
 
Nothing in this Section 2.1, Section 2.2, or any other provision in the
remainder of this Release shall be construed to prevent Heintzman from (i)
making a claim for indemnity under law or governance documents providing for
indemnity or insurance against claims for acts or omissions in his capacity
acting as an officer or director of the Company; or (ii) talking to, cooperating
in any investigation by, and/or filing a charge with a government agency,
including but not limited to the U.S. Equal Employment Opportunity Commission
(the “EEOC”), any similar state or local fair employment practices
administrative agency, or the Securities and Exchange Commission (the “SEC”). 
However, by signing this Release, Heintzman hereby waives the right to recover
from Releasees any relief from any charge or claim pursued or otherwise
prosecuted by him, or by persons or entities like the EEOC acting by or through
him, including, without limitation, the right to attorneys’ fees, costs, and any
other relief, whether legal or equitable, sought in such charge, claim, or other
proceeding.
10

--------------------------------------------------------------------------------

2.2            Age Claim Waiver. Heintzman further agrees that his full general
release includes a waiver of his rights, if any, to assert or allege
discrimination based upon age pursuant to the Age Discrimination in Employment
Act or any and all other federal, state or local laws or regulations prohibiting
discrimination on the basis of age (collectively, “Age Claim Waiver”).
 
2.3            Adequate Consideration Period/Consult an Attorney. Heintzman
acknowledges that by receipt of this Release on the Presentation Date: (a) he
was instructed that he may and should consult an attorney of his own choosing
regarding the terms of this Release, and specifically including the Age Claim
Waiver. Heintzman, therefore, acknowledges and agrees that he has already been
given at least 21 days to consider all the terms in this Release and whether to
sign this Release. The Parties agree that if Heintzman fails to execute this
Release prior to the deadline set forth in Part I hereof, then this Release will
be null and void.
 
2.4            Seven (7) Day Revocation Period. Heintzman further agrees that he
is hereby instructed by the Company that, following his signing of this Release,
Heintzman shall have up to seven (7) days to withdraw, rescind or revoke this
Release by providing written notice to Craig Bradley, General Counsel, at Stock
Yards Bank & Trust Company, 1040 East Main Street, Louisville Kentucky, 40206,
but that, in the event Heintzman exercises his right to withdraw or rescind this
Release, all terms of this Release, including, without limitation, Company’s
duty to provide the consideration described in Part I above, shall be void and
of no effect.
 
PART III
Other Agreements
 
3.1            No Known Claims Against Company. Heintzman represents, warrants
and covenants that, as of the date he signs this Release, (1) he is unaware of
any wages (as that term is defined by applicable state law) that are owed to him
by the Company and that have not been paid; (2) he is unaware of any request for
leave under the Family and Medical Leave Act that was denied; (3) he has no
known work-related injury, disability, or illness, and has not requested any
accommodation under the Americans With Disabilities Act or similar state law
that has not been satisfied; and (4) he is unaware of any document,
circumstance, occurrence, or any conduct on behalf of the Company or any of its
agents, employees, officers or directors, or any Releasee, which evidence,
contain, or constitute a violation of any law, standard, or regulation,
including but not limited to a violation of federal or state securities laws,
upon which representations the Company expressly relies in entering into this
Release.
 
3.2            Knowing and Voluntary Agreement.  Heintzman agrees and
acknowledges that he has been advised to consult an attorney regarding the terms
of this Release and that he has carefully reviewed, studied and thought over the
terms of this Release.  Heintzman further acknowledges and agrees that he
knowingly and voluntarily entered into and signed this Release after deliberate
consideration and review of all of its terms and provisions, that he was not
coerced, pressured or forced in any way by the Company, any Releasee or anyone
else to accept the terms of this Release, and that the decision to accept the
terms of this Release was entirely his own.
11

--------------------------------------------------------------------------------

3.3            No Wrongdoing by the Parties.  The Parties further agree that
they have entered this Release to resolve any and all claims, if any, Heintzman
may have against the Company or any other Releasee, and that this Release does
not constitute an admission of, or is to be used as evidence of, any liability,
violation or wrongdoing of any kind.
 
3.4            Choice of Law; Interpretation; Captions.  The Parties understand
and agree that this Release shall in all respects be interpreted, enforced and
governed under the laws of the Commonwealth of Kentucky and the language of this
Release shall in all cases be interpreted as a whole, according to its fair
meaning and not strictly for or against either of the Parties, regardless of
which is the drafter of this Release.  Captions and headings used herein are for
convenience of reference only.
 
3.5            Exclusive Jurisdiction; Venue.  The Parties understand and agree
that the federal and/or state courts located in the Commonwealth of Kentucky
shall have exclusive jurisdiction with regard to any litigation relating to this
Release and that venue shall be proper only in the Commonwealth of Kentucky and
any federal court whose judicial district encompasses Louisville, Kentucky, and
that any objection to this jurisdiction or venue is specifically waived.
 
3.6            Entire Agreement.The Parties agree that this Release sets forth
the entire agreement between the Parties on the subject matter herein and fully
supersedes any and all other prior agreements or understandings between them,
except for the terms in the Transition Agreement and benefit plans and equity
award agreements referred to therein, which agreements, if any, shall be
enforced according to their terms.  This Release may be amended or superseded
only by a subsequent writing, executed by the Party against whom enforcement is
sought.
 
3.7            Agreement to Indemnify. The Parties agree that should Heintzman
seek to overturn, set aside, or legally challenge any release of claims, promise
or covenant made by him under this Release, by judicial action or otherwise, and
the Court or tribunal thereafter adjudicates or finds that Heintzman’s legal
challenge or claims were without proper legal basis, the Company and/or
Releasees shall be entitled to recover from Heintzman its costs of defending and
enforcing the terms of this Release and/or any other claim brought by or against
the Company or Releasees, including, without limitation, reasonable attorneys’
fees.  The Parties acknowledge and agree that each Releasee is an intended
third-party beneficiary of this Release and may enforce the terms of this
Release accordingly.
12

--------------------------------------------------------------------------------

I, DAVID P. HEINTZMAN, UNDERSTAND AND AGREE THAT THIS RELEASE CONSTITUTES A FULL
AND FINAL RELEASE OF ALL CLAIMS THAT ARE RELEASEABLE BY LAW.
 

 
 
 
 
 
 
 
 
David P. Heintzman
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
STATE OF 
 
 
)
 
      ) SS:    COUNTY OF      )   

 
Subscribed and sworn to before me by David P. Heintzman, this _______ day of
______, 201_.
 
 
 
 
 
 
Notary Public
 
 
 
 
 
 
 
My Commission expires:
 
 
 
 
 
 
 
 
 
 


 

     
STOCK YARDS BANK & TRUST COMPANY
and STOCK YARDS BANCORP, INC.  
                By:     
 
 
 
 
      Title:                    Date:              STATE OF      )         
)SS:    COUNTY OF      )                                                       
 
 
 
 

                                                                                                  
Subscribed and sworn to before me by __________________________, on behalf of
Stock Yards Bank & Trust Company and Stock Yards Bancorp, Inc., this ____ day of
______________, 201_.
 
 
 
 
 
 
 
Notary Public
 
 
 
 
 
 
 
My Commission expires:
 
 

 
 
 
 
13